             Case 5:20-cv-00017-JKP Document 1 Filed 01/07/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS

 ADRIANE GONZALES                                §
                                                 §
 v.                                              §    CIVIL ACTION NO. 5:20-cv-00017
                                                 §
 THE UNITED STATES OF AMERICA                    §


                         ORIGINAL COMPLAINT FOR DAMAGES
                        UNDER THE FEDERAL TORT CLAIMS ACT

       1.       Adriane Gonzalez, Plaintiff, by and through her attorneys, Villarreal and Begum,

now come before this Court and complain of the United States of America as follows:

                                                 I.

                JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

       2.       Plaintiff lives at 118603 Bandera, Helotes, Texas 78023 and is a resident of the

Western District of Texas.

       3.       The claims herein are brought against the United States pursuant to the Federal Tort

Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for money damages as

compensation for loss of property and personal injuries that were caused by the negligent and

wrongful acts and omissions of employees of the United States Government while acting within

the scope of their offices and employment, under circumstances where the United States, if a

private person, would be liable to the Plaintiff in accordance with the laws of the State of

Louisiana.

       4.       Venue is proper in that all, or a substantial part of the acts and omissions forming

the basis of these claims occurred in the Western District of Texas and arose from a vehicle

collision that occurred on January 8, 2018.
             Case 5:20-cv-00017-JKP Document 1 Filed 01/07/20 Page 2 of 4




       5.       Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal

Tort Claims Act.

       6.       This suit has been timely filed, in that Plaintiff timely served notice of their

claims in April 2019. No decision was ever rendered by the government.

       7.       Defendant, THE UNITED STATES OF AMERICA, may be served with process

through the Attorney General of the United States, U.S. Department of Justice at 950 Pennsylvania

Avenue, NW, Washington, DC 20530-0001 and at the U.S. Attorney’s Office (FBI), P. O. Box

197, Montgomery, AL 36101-0197.

                                                  II.

                     EVENTS FORMING THE BASIS OF THE CLAIMS

       8.       On or about January 8, 2018, Plaintiff, ADRIANE GONZALEZ was traveling

eastbound on the 11800 block of Bandera Road in San Antonio, Bexar County, Texas. DAVID

SHUYMAN CHEN was traveling northbound on the 11800 block of N Loop 1604 West in San

Antonio, Texas in a vehicle owned and maintained by the UNITED STATES FEDERAL

BUREAU OF INVESTIGATIONS. As Plaintiff attempted to proceed through the intersection,

DAVID SHUYMAN CHEN, recklessly disregarded a stop light causing a collision with Plaintiff’s

vehicle. Plaintiff suffered injuries and damages because of Defendant’s negligence.

       9.       DAVID SHUYMAN CHEN’s negligence consisted of, but is not limited to, the

following:

                a.     Driving recklessly;
                b.     Failing to keep a proper lookout;
                c.     Failing to properly apply the brakes;
                d.     Driver inattention;
                e.     Failing to blow horn to warn of imminent danger
                f.     Failing to take reasonable evasive action; and
             Case 5:20-cv-00017-JKP Document 1 Filed 01/07/20 Page 3 of 4




                 g.     Failing to drive as a reasonable and prudent person would have driven under
                        the same or similar circumstances.
                 h.     In disregarding the electronic sign, his responsibility to yield the right-of-
                        way to Plaintiff, and turning at an intersection in violation of Tex. Transp.
                        Codes §§ 544.003, 544.013 and 545.101.

       Defendant’s negligence proximately caused Plaintiff’s injuries.

       10.       DAVID SHUYMAN CHEN was within the course and scope of employment for

the UNITED STATES FEDERAL BUREAU OF INVESTIGATIONS immediately prior and at

the time of the occurrence of the act in question. DAVID SHUYMAN CHEN was engaged in the

furtherance of the UNITED STATES FEDERAL BUREAU OF INVESTIGATIONS’S business

immediately prior and at the time of the occurrence of the act in question.

       11.       At the time of the occurrence of the act in question and immediately prior thereto,

DAVID SHUYMAN CHEN was engaged in accomplishing a task for which DAVID SHUYMAN

CHEN was employed.

       12.       Plaintiff invokes the doctrine of Respondeat Superior against Defendant UNITED

STATES.

                                                 III.

                                            DAMAGES

       13.       Plaintiff has suffered the following injuries for which he seeks full compensation

under the law:

                 a.     Medical care and expenses in the past;
                 b.     Reasonable and necessary medical care and expenses which will in all
                        reasonable probability be incurred in the future;
                 c.     Physical pain and suffering in the past and in the future;
                 d.     Physical impairment in the past and which, in all reasonable probability,
                        will be suffered in the future;
                 e.     Loss of earning capacity in the past and which, in all reasonable probability,
                        will be suffered in the future;
                 f.     Mental anguish in the past and in the future;
Case 5:20-cv-00017-JKP Document 1 Filed 01/07/20 Page 4 of 4
